DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species 1a (hourglass partial-expanded shape), 2a (y-shaped fully expanded shape), 3a (first, second, and third strut widths are equal), and 4a (third angle is less than both the first and second angles) in the reply filed on 07/01/22 is acknowledged.  The traversal is on the ground(s) that there is no search burden because the distinct species were already searched.  This is not found persuasive because the application has been transferred and handled by a new examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7, 9-13, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/01/22.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDShave been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may notcomply with applicants' duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff'd 479 F. 2d. 1338.
Due to the large number of references, all foreign patent documents and non- patent literature documents were assumed to have been submitted. 

Response to Arguments
Applicant's arguments filed 02/04/22 have been fully considered but they are not persuasive.
On page 7 Applicant notes claim 10 was marked as allowable and was accordingly incorporated into independent claim 20. 
On pages 8-10 regarding prior art with regard to claim 1, 13, 14, and 20, Applicant argues the prior art fails to teach the amended claims. 
The Examiner respectfully refers to the rejection below regarding amended claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “longitudinally-extending inflow strut members” and “longitudinally-extending outflow strut members” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, 6, 14, 18, 21 are objected to because of the following informalities: 
Claim 1 is objected to for claiming “the frame being radially collapsible and expandable from a collapsed configuration to an expanded configuration” but it isn’t clear how the frame is collapsible from a collapsed configuration to an expanded configuration and expandable from a collapsed configuration to an expanded configuration (let alone collapsible from a collapsed to an expanded configuration).  
Further, the claim is objected to for claiming there are “five or fewer rows of strut members”, and then later referencing “first strut members”, “second strut members”, “a first row” and “a second row” when it isn’t clear from the language of the claim whether or not the “first and second” strut members belong to the previously claimed “strut members”, or whether the first and second rows belong to the previously claimed “five or fewer rows”. 
Claim 4 is objected to for referring to “third strut members” when it isn’t clear whether these are part of the previously referenced “strut members” or whether these are distinct. 
Claims 6 and 18 are objected to for having improper antecedent basis for “the diameter of the inflow end”.
Claim 14 is objected to for the same reasons as claims 1 and 4, above.
Claim 21 is objected to for referring to the frame having “three rows of second struts” for the same reason as claim 1 above. 
Further, the claim is objected to for referring to “second struts”, making it unclear whether this is referencing the previously claimed “second strut members” of claim 1, or whether these are distinct “second struts”.
Appropriate correction is required.




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20160000559 A1) hereinafter known as Chen in view of Tabor et al. (US 20110208293 A1) hereinafter known as Tabor.
Regarding claim 1 Chen discloses a prosthetic heart valve (Figure 1) comprising:
a frame (Figure 1 item 1) including an inflow end and outflow end (Figure 1 items 8 and 6 respectively), and a central portion (Figure 1 item 7), wherein the frame has a collapsed configuration and an expanded configuration (Abstract),
wherein the frame has five or fewer rows of strut members (Figure 5 shows five rows total),
wherein the outflow end comprises a plurality of circumferentially extending first strut members arranged in a first row (Figure 1 the struts arranged on the top of the stent), the first strut members having a first strut width and forming a first angle between adjacent first strut members in the first row (Figure 1);
wherein the central portion comprises a plurality of circumferentially extending second strut members arranged in a second row (Figure 1 one of the central strut member rows), the second strut members having a second strut width, and forming a second angle between adjacent second strut members in the second row (Figure 1); and 
a plurality of leaflets positioned at least partially within the frame (Figures 1-2 item 3) which are configured to regulate a flow of blood through the prosthetic heart valve (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Chen discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See also [0003], [0008]);
wherein the first angle is 110-170 degrees ([0034] 60-120 degrees at the “outflow” section), and the second angle is 55 degrees ([0035]), and 
in the expanded configuration, a diameter of the outflow end of the frame is different from a diameter of the central portion of the frame (Figure 1),
but is silent with regards to the end with the first strut members/angles being at the inflow end,
and the second angle being 80 degrees. 
However, regarding claim 1 Tabor teaches that valves for the heart can be designed with the inflow end having the larger diameter (Figure 4b; [0039]). Chen and Tabor are involved in the same field of endeavor, namely prosthetic heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Chen so that the inflow end was the wider end, such as is taught by Tabor, in order to allow the device to be used within different valves of the heart while still preventing movement and regurgitation. 
Further, as regards the second angle being 80-100 degrees, the Examiner notes that it would have been obvious to one of ordinary skill to have the second angle be 80 degrees as opposed to 55 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. Notably, the person of ordinary skill would understand that the specific degrees simply changes the final expansion shape of the final valve, which is optimizeable based on the patient’s size and geometry. Further, it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art.  Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).

    PNG
    media_image1.png
    593
    655
    media_image1.png
    Greyscale

Regarding claim 21 the Chen Tabor Combination teaches the valve of claim 1 substantially as is claimed,
wherein Chen further discloses the frame comprises three rows of second struts in the central portion of the frame (see Annotated Figure 1 above), and 
adjacent second struts of each row of second struts define the second angle (Figure 1).
Claims 2, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Tabor as is applied above further in view of Girton et al. (US 20020116049 A1) hereinafter known as Girton.
Regarding claim 2 the Chen Tabor Combination teaches the valve of claim 1 substantially as is claimed,
wherein the Combination further teaches the diameter of the outflow end is greater than the diameter of the central portion in the expanded configuration (see the rejection/modification in the rejection to claim 1 above; at least part of the diameter of the (modified) outflow end is greater than that of part of the central portion),
but is silent with regards to the first and second strut widths being equal.
However, regarding claim 2 Girton teaches that strut members within different sections of a stent can be equal or different ([0095]). Chen and Girton are involved in the same field of endeavor, namely support stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the width of the first and second struts so that they are the same such as is taught by Girton as an obvious alternative to them being different (see Girton [0095]). This type of adjustment is understood to the person of ordinary skill as being optimizeable to adjust the material properties of the different areas of the stent based on ordinary engineering mechanics principles (discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 4 the Chen Tabor Combination teaches the valve of claim 2 substantially as is claimed,
wherein Chen further discloses the inflow end of the frame comprises a plurality of circumferentially extending third strut members (Figure 1 (see the rejection to claim 1 above regarding switching the inflow/outflow ends)) which have a third strut width and form a third angle between adjacent third strut members (Figure 1); and 
wherein Girton further teaches the obviousness of having the first and third strut widths be equal (see the rejection to claim 2 above).
Regarding claim 6 the Chen Tabor Combination teaches the valve of claim 2 substantially as is claimed,
so that when the frame is between the collapsed and expanded configuration, the frame has an hourglass shaped profile (The applicant is advised that this is a product-by-process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from the Chen Tabor Combination, since all the structural limitations of the claim appear to be met and the product of the combination is understood to be capable of achieving its final form if expanded in a process such as is described (e.g. so that there is an hourglass middle point during expansion).  See MPEP § 2113.). 
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Tabor, and Girton as is applied above, or in the alternative, over Chen in view of Tabor and Girton, further in view of Bradio et al. (US 20120078347 A1) hereinafter known as Braido.
Regarding claim 3 the Chen Tabor Girton Combination teaches the valve of claim 2 substantially as is claimed,
wherein Chen further discloses a diameter of the outflow end is substantially equal to the diameter of the central portion (see Figure 1; the outermost diameter of the transition section 7 and outflow end are substantially similar to one another (see the rejection/modification in the explanation of claim 1 above regarding the inflow end being flared as opposed to the outflow end as is taught by Chen)) such that the frame has a Y-shaped profile when in the expanded configuration (Figure 1 is understood to show a Y-shaped profile. Alternatively, since the shape of Chen isn’t a perfect Y, see also Braido  Figure 8b who teaches an expanded shape of a heart valve can assume a Y-shape. It has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Chen.)
Regarding claim 5 the Chen Tabor Girton Combination teaches the valve of claim 4 substantially as is claimed,
wherein Chen further discloses the third angle is less than the first and second angles ([0034]-[0036] the inflow end 8 has the smallest intersecting degree), and 
the frame has a Y-shaped profile in the expanded configuration (see the rejection to claim 3 above).

Claims 14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Tabor as is applied above, or in the alternative, over Chen in view of Tabor, further in view of Bradio as is applied above.
Regarding claim 14 the Chen Tabor Combination teaches the valve of claim 1 substantially as is claimed,
wherein Chen further discloses a plurality of circumferentially extending third strut members arranged in a third row which have a third strut width and form a third angle (see the rejection to claim 4 above);
and wherein the first angle is 110-170 degrees ([0034] 60-120 degrees at the “outflow” section), 
such that a diameter of the outflow end of the frame is different from a diameter of the central portion of the frame (see the rejection/modification in the rejection to claim 1 above; at least part of the diameter of the (modified) outflow end is different from that of part of the central portion), and 
the frame has a Y-shaped profile when in the expanded configuration (see the rejection to claim 3 above),
but is silent with regards to the second angle being 85-100 degrees and the third angle is 70-84 degrees.
However, regarding claim 14 see the rejection to claim 1 above regarding the second angle. Further, see Chen [0034]-[0036] the inflow area has the smallest intersection of struts (30-65 degrees). Accordingly, and based on this in addition to the reasoning presented in the rejection to claim 1 above, the person of ordinary skill would have found it obvious to modify the third angle so that it was 70 degrees. 
Regarding claim 16 see the rejection to claim 3 above.
Regarding claim 18 see the rejection to claim 6 above.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Tabor further in view of Girton, or in the alternative over Chen, Tabor, and Braido, further in view of Girton as is applied above.
Regarding claim 15 see the rejection to claim 2 above.

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Tabor as is applied above, or in the alternative, over Chen in view of Tabor further in view of Elizondo et al. (US 20100100176 A1) hereinafter known as Elizondo.
Regarding claim 22 the Chen Tabor Combination teaches the valve of claim 21 substantially as is claimed,
wherein Chen further discloses junctions between first strut members are longitudinally spaced apart from the junctions between second strut members by longitudinally-extending inflow strut members (see Figure 1; the struts are separated by short, longitudinally-extending strut members. Alternatively, since the figure of Chen is not easy to see, consider also Elizondo Figure 9 who shows longitudinal members separating strut junctions. The obviousness of utilizing a longitudinal member to separate different rows of struts allows variable flexibility within the stent itself, and/or the ability to adjust the longitudinal extent of the valve entirely, which allows optimization to a particular patient’s anatomy).

    PNG
    media_image2.png
    415
    529
    media_image2.png
    Greyscale

Regarding claim 23 the Chen Tabor Combination teaches the valve of claim 21 substantially as is claimed,
wherein Chen further discloses (or in the alternative Elizondo further teaches) the outflow end of the frame comprises a plurality of circumferentially extending third strut members which are longitudinally spaced apart from the second strut members of the central portion by longitudinally-extending outflow strut members (see the rejection to claim 22 above).

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        07/11/22